Citation Nr: 0309760	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-20 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cold injury to the right foot, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
cold injury to the left foot, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1978 to 
October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a compensable rating for residuals of 
frozen feet.  In a December 2001 rating, the RO granted 
separate 10 percent ratings for each foot, effective November 
25, 1998.  

In July 2002, the case was remanded to the RO so the veteran 
could be scheduled for a personal hearing before a Veterans 
Law Judge at the RO.  The veteran appeared for a hearing 
before the undersigned at the RO in January 2003.   


REMAND

Following a review of the veteran's claims file, the Board 
finds that the case is not yet ready for appellate 
disposition.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), that eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); see also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 appears to 
hold that the VCAA is retroactively applicable to claims 
pending on the date of enactment.  Further, the regulations 
issued to implement the VCAA are to be applicable to "any 
claim for benefits received by VA on or after November 9, 
2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department and 
regulations of the Department are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).  

This matter arises from an appeal filed by the veteran to a 
rating decision dated in May 1999, prior to the effective 
date of the VCAA.  The case was remanded to the RO in July 
2002 and the veteran provided testimony at a personal hearing 
before the undersigned at the RO in January 2003.  However, 
the record shows that the RO has not referenced or discussed 
the VCAA in adjudicating the veteran's claims for entitlement 
to increased ratings for residuals of cold injury to the 
feet, other than a cursory mention of the new law in the 
December 2001 rating decision and the January 2002 
supplemental statement of the case.  In particular, the 
record does not show that the RO provided notice of the VCAA 
to the veteran and his representative, including the division 
of responsibilities between VA and the claimant in obtaining 
evidence pertaining to this claim, either by a notice letter 
of its own or by adopting a copy of the recommended VCAA 
notice letters provided by the Veterans Benefits 
Administration.  Such notice has been deemed mandatory by the 
Court.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Furthermore, at the January 2003 hearing, the veteran 
testified that he had received additional treatment for his 
service-connected foot disabilities in 2002 at the Dallas, 
Texas, VA Medical Center (VAMC).  These records are not 
included in his claims folder.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304,  - 
7305, - 7316 (Fed. Cir. May 1, 2003), the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002).  Hence, the 
Board may no longer obtain those records directly but must 
return the case to the RO so they may be reviewed by the 
agency of original jurisdiction.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  

2.  The RO should obtain the veteran's 
outpatient records and examination 
reports from the Dallas VAMC pertaining 
to treatment for residuals of cold injury 
to the feet, for the period from January 
2002 to the present, and associate them 
with the claims folder.  

3.  The RO should determine whether the 
veteran should be afforded an additional 
VA examination so that the current 
severity of his service-connected 
residuals of cold injury to the feet may 
be appropriately evaluated.  

4.  Upon completion of the above, the RO 
should readjudicate the veteran's claims 
for entitlement to increased ratings for 
cold injury residuals of the feet.  If 
either of the determinations remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 




4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

